      Case 1:14-cv-05797-VM-DCF Document 149-1 Filed 03/30/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------- X
BARBARA STROUGO, Individually and on :
Behalf of All Others Similarly Situated,                   :
                                                           :   Case No. 1:14-cv-05797-VM-DCF
                                Plaintiff(s),              :
                       v.                                  :            ECF CASE
                                                           :
                                                           :
BARCLAYS PLC, BARCLAYS CAPITAL                             :
INC., ROBERT DIAMOND, ANTONY                               :
JENKINS, CHRISTOPHER LUCAS, TUSHAR :
MORZARIA, and WILLIAM WHITE,                               :
                                                           :                           4/2/2020
                                Defendants.
---------------------------------------------------------- X

      [PROPOSED] ORDER OF FINAL DISTRIBUTION OF SETTLEMENT FUND

          By Final Judgment and Order of Dismissal With Prejudice dated June 3, 2019 (Dkt. No. 146) (the

“Final Order”), this Court approved, inter alia, (i) the terms of the Stipulation of Settlement dated

January 28, 2019 (Dkt. No. 138) (“Settlement Stipulation”), whereby Defendants agreed to pay

$27,000,000 (the “Settlement Fund”); (ii) a Plan of Allocation for distribution of the Net

Settlement Fund; and (iii) the award of fees and expenses to Class Counsel.1

          The court-approved settlement administrator, JND Legal Administration (“JND”), has

determined that 33,4792 valid claims representing Recognized Losses of $51,412,102.60 were

filed on the Settlement Fund with Recognized Claims under the Plan of Allocation, representing

a gross recovery of approximately 53%3 and a net recovery of approximately 33%4 for all valid

claims.

1
  Unless otherwise indicated, all capitalized terms herein have the same meanings as set forth in
the Settlement Stipulation.
2
  This number includes 32,840 timely filed valid claims and 639 late but otherwise valid claims.
3
  The $27,000,000 Settlement amount divided by $51,412,102.60 of Recognized Claims.
4
   The net recovery represents the total amount available for distribution to valid claimants of
$16,893,819.40 (see below) divided by total Recognized Claims of $51,412,102.60.
      Case 1:14-cv-05797-VM-DCF Document 149-1 Filed 03/30/20 Page 2 of 4




        The Net Settlement Fund (after payment of all court approved attorneys’ fees, expenses,
                                                                                           5
compensatory awards, and Administrative Costs) will total $16,893,819.40.                      JND’s

administrative fees and expenses (Administrative Costs) totaled $1,278,954.96 in connection with

the services performed in giving Class Notice, preparing tax returns for the Settlement Fund,

processing Proofs of Claims, and communicating with Settlement Class Members, $500,980.03 of

which has already been paid from the Notice Administration Fund. JND anticipates an additional

$54,968.10 in fees and expenses for work that will be performed in connection with the first

distribution.

         This Court has authorized and directed the parties to implement all of the terms and

provisions of the Settlement Stipulation; and

         This Court has retained jurisdiction over this Action for the purpose of considering any

further application or matter that may arise in connection with the administration and execution

of the Settlement, the processing of Proofs of Claims, and the distribution of the Net Settlement

Fund.

         NOW, THEREFORE, upon consideration of Class Representatives’ Motion to Distribute

the Settlement Fund (the “Motion”), the Memorandum of Law in Support of the Motion, the

Declaration of Luiggy Segura in Support of Lead Plaintiffs’ Motion for Approval of Distribution

Plan (“Segura Dec.”), and upon all prior proceedings herein, and after due deliberation;

IT IS HEREBY ORDERED THAT:

        1. Plaintiffs’ Motion is granted;


5
  This represents the Settlement amount of $27,000,000, plus interest of $191,157.63, less the
following: legal fees and expenses of $8,915,666.49; payments to the Class Representatives
totaling $35,000; and administrative fees and expenses (Administrative Costs) of $500,980.03
already paid, $777,974.93 still outstanding for work already completed, and $54,968.10 in
anticipated administrative costs for work to be done on the first distribution.


                                                -2-
Case 1:14-cv-05797-VM-DCF Document 149-1 Filed 03/30/20 Page 3 of 4



 2. Distribution of the Net Settlement Fund will commence no later than five (5) business

      days after entry of this Order;

 3. JND’s determinations accepting the claims, as indicated in the exhibits to the Segura

      Dec., are approved, and said claims are hereby accepted;

 4. JND’s determinations rejecting the claims, as indicated in Exhibits D to the Segura

      Dec., are approved, and said claims are hereby rejected;

 5. Any claims filed after January 31, 2020 are hereby barred;

 6.   No earlier than six (6) months from the date of this Order, any unclaimed, residual

      balance in the Net Settlement Fund shall be redistributed to all Claimants who have

      cashed their checks from the first distribution and whose proportionate share of the

      remaining Net Settlement Fund is $10.00 or more;

 7.   Thereafter, if any sums remain unclaimed, and the unclaimed amount is not sufficiently

      large to warrant further distribution, the balance shall to be paid in equal amounts to the

      Institute for Law and Economic Policy;

 8.   JND will be paid outstanding fees and expenses in the amount of $777,974.93 and

      $54,968.10 in anticipated fees and expenses;

 9.   All persons involved in the review, verification, calculation, tabulation, or any other

      aspect of the processing of the claims submitted herein or otherwise involved in the

      administration or taxation of the Settlement Fund or the Net Settlement Fund are

      released and discharged from any and all claims arising out of such involvement, and

      all Class Members, whether or not they are to receive payment from the Net Settlement

      Fund, are barred from making any further claim against the Net Settlement Fund or the




                                           -3-
    Case 1:14-cv-05797-VM-DCF Document 149-1 Filed 03/30/20 Page 4 of 4



         released persons beyond the amount allocated to them pursuant to this Court’s order;

         and

     10. This Court shall retain jurisdiction over any further application or matter that may

         arise in connection with this Action.



SO ORDERED:



         4/2/2020
DATED: ________________________




                                          _____________________________
                                          UNITED STATES DISTRICT JUDGE
                                          HON. VICTOR MARRERO




                                            -4-
